Citation Nr: 1146619	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the radial head with degenerative changes prior to December 1, 2005.  

3.  Entitlement to an evaluation in excess of 30 percent for residuals of a fracture of the radial head with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

Service connection for residuals of a fracture of the right radial head with degenerative changes was granted in a September 2005 rating decision and a 10 percent evaluation was assigned, effective July 23, 2004.  In an August 2006 rating determination, the RO increased the evaluation for residuals of a fractured right radial head with degenerative changes to 30 percent, effective December 1, 2005.  As such, the Board has identified the issues as stated on the title page.

This case has previously come before the Board.  Most recently, in February 2010, the Veteran testified at a hearing held before a Veterans Law Judge sitting at the RO.  The Board remanded the case for additional development in April 2010.  Following development, the agency of original jurisdiction (AOJ) continued to deny the claims.  The case was returned to the Board in July 2011.  In a September 2011 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing in February 2010 was no longer employed by the Board, and advised him that he was entitled to another Board hearing, noting that if he did not respond within 30 days of the date of the letter in that regard, the Board would assume that he did not want another hearing and would proceed with his appeal.  To date, the Veteran has not responded and thus the Board will proceed with the consideration of his case.  A transcript of the February 2010 hearing is associated with the claims file.  

FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that a cervical spine disorder is related to service, or that arthritis manifested during service or to a compensable degree within a year following separation from active duty. 

2.  The Veteran is right-hand dominant; therefore, his right arm is his major extremity

3.  Since July 23, 2004, the evidence shows that residuals of a fracture of the right radial head results in actual, or the functional equivalent, of limitation of flexion to 70 degrees.  

4.  Since July 23, 2004, the preponderance of the evidence shows that the Veteran's residuals of a fracture of the right radial head does not result in actual, or the functional equivalent, of limitation of flexion to 55 degrees or less or extension to 100 degrees or more; impairment of the ulna or radius with bone loss and marked deformity; elbow or wrist ankylosis; or that the right hand is fixed in supination.  


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or aggravated during active service; and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for a 30 percent rating, but no higher, for residuals of a fracture of the right radial head with degenerative changes have been met throughout the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010-5206 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection.  

Here, the VCAA duty to notify was satisfied in regard to the claim of service connection by way of a letter sent to the Veteran in February 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and in March 2006, advised that that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  In addition, since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Id.  

In regard to the evaluation of residuals of a fracture of the right radial head with degenerative changes, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.  

In addition, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA treatment records are associated with the claims file, and the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  In addition, he was afforded VA medical examinations in August 2005 and July 2006.  In November 2009 the Board remanded the Veteran's claim for the Veteran to be afforded a hearing and accordingly, he testified before a VLJ in February 2010.  In April 2010, the Board remanded the claim to afford the Veteran a VA medical examination and such was accomplished in September 2010.  As such, the Board finds that there has been compliance with the November 2009 and April 2010 Board remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As noted, the Veteran was afforded a hearing in February 2010, at which time he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, although the VLJ did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically indicated that he believed that a cervical spine disorder is related to service and that his right elbow disability had become more severe and that it affects his daily life.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The VLJ specifically asked the Veteran where he received his treatment, and the additional VA treatment records, as well as the VA vocational rehabilitation folder, have been associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in active service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that at the hearing, the Veteran testified he injured his neck during service in the same motor vehicle accident in 1968 in which he sustained the service-connected back injury, and that he was hospitalized for the neck injury, along with the back injury, at Forbes Air Force Base.  Transcript at 7-10 (2010).  In that regard, the accompanying medical history to the January 1972 separation examination report notes inpatient treatment at Forbes Air Base for a fractured right elbow.  The Board further notes that while the Veteran testified that his service-connected right elbow disorder is a result of an in-service motor vehicle accident, Id., the Forbes Air Base treatment records reflect the right elbow fracture was a result of a fall in August 1968.  Regardless, the Forbes Air Base records, as well as the service treatment records, to include the October 1968 records in association with low back pain following a motor vehicle accident, are negative for complaints or findings in regard to the neck.  In addition, the January 1972 separation examination report shows the spine and musculoskeletal system were normal.  

Significantly, the September 2010 VA examiner concluded that it is less than likely that the Veteran's cervical spine degenerative disc disease is related to active service, to include an in-service motor vehicle accident, noting not only the negative service records, but also the lack of any documented complaints of neck pain over the ensuing years, a finding consistent with the Veteran's noted report of an initial onset of neck pain five to six years earlier, which is decades after service separation.  The Board notes that September 2010 VA examination report notation of initial symptoms five to six years earlier is not inconsistent with the history of neck pain for several years noted in a May 2009 VA treatment record.  

The Board notes that the Veteran is competent to report his symptoms, and the Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, however, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include not only the negative service treatment records and normal separation examination, but also the remarkable gap between separation and the initial documented complaints in regard to the neck.  Such is far more reliable than the Veteran's remote claim.  The Board finds that competent and probative evidence, to include the September 2010 VA examination report and opinion, establishes that arthritis was not manifest during service or to a compensable degree within the initial year after separation, and that a chronic cervical spine disorder, to include arthritis, is not otherwise related to active service.  As such, because the preponderance of the evidence is against the claim, service connection must be denied.  

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his right arm is his major extremity for rating purposes.

Diagnostic Code (DC) 5010 provides that traumatic arthritis will be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5010 (2011).  DC 5003 provides a minimum 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2011). 

Under Diagnostic Code (DC) 5205 ankylosis of the elbow warrants a 40 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 50 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 60 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206 limitation of forearm flexion of the major arm warrants a 10 percent evaluation when limited to 100 degrees, warrants a 20 percent evaluation when limited to 90 degrees, warrant a 30 percent evaluation when limited to 70 degrees, warrant a 40 percent evaluation when limited to 55 degrees, and warrant a 50 percent evaluation when limited to 45 degrees. Id. 

Under Diagnostic Code 5207 limitation of forearm extension of the major arm warrants a 10 percent evaluation when limited to either 45 or 60 degrees, warrants a 20 percent evaluation when limited to 75 degrees, warrant a 30 percent evaluation when limited to 90 degrees, warrant a 40 percent evaluation when limited to 100 degrees, and warrants a 50 percent evaluation when limited to 110 degrees.  Id. 

Under Diagnostic Code 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the major arm warrants a 20 percent evaluation.  Id. 

Under Diagnostic Code 5209 joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the major arm warrants a 20 percent rating and other impairment of flail joint warrants a 60 percent rating.  Id. 

Under Diagnostic Code 5210 nonunion of the radius and ulna with flail false joint of the major arm warrants a 50 percent rating.  Id. 

Under Diagnostic Code 5211 impairment of the ulna of the major arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 50 percent rating.  Id. 

Under Diagnostic Code 5212 impairment of the radius of the major arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 30 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 40 percent rating.  Id. 

Under Diagnostic Code 5213, limitation of supination of the major arm to 30 degrees or less warrants a 10 percent rating; limitation of pronation of the major arm with motion lost beyond last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating and with motion lost beyond middle of arc warrants a 30 percent rating; and with the hand fixed near the middle of the arc or moderate pronation of the major arm warrants a 20 percent rating, with the hand fixed in full pronation in the major arm warrants a 30 percent rating, and with the hand fixed in supination or hyperpronation in the major arm warrants a 40 percent rating.  

Under 38 C.F.R. § 4.71a, Plate I (2011), normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

This matter stems from the appeal of an initial 10 percent evaluation assigned for residuals of a fracture of the right radial head with degenerative changes following a grant of service connection in a September 2005 rating decision.  Thereafter, in August 2006, the evaluation was increased to 30 percent, from December 1, 2005.  Thus, the question is whether a rating in excess of 10 percent is warranted prior to December 1, 2005, and whether a rating in excess of 30 percent is warranted at any time during the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).  

The Board notes that the August 2005 and July 2006 VA examination reports reflect the Veteran is right-hand dominant, and thus, his right elbow is considered his major (or dominant) elbow.  Following the grant of service connection in a September 2005 rating decision, a 10 percent disability evaluation was assigned under DC 5010.  An August 2006 rating decision reflects the evaluation was increased to 30 percent under Diagnostic Code 5010-5206.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5010 pertains to arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5206 pertains to limitation of flexion in the elbow and forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Having reviewed the evidence, the Board finds the 30 percent rating assigned for residuals of a fracture of the right radial head with degenerative changes is warranted throughout the appeal, and that a rating in excess of 30 percent is not warranted at any time during the appeal.  

The Board notes that although it is possible for there to have been a change in condition warranting a staged rating, the effective date assigned for the increase in this case does not correspond to an increase in symptomatology.  More specifically, while the August 2006 rating decision notes that December 1, 2005 is the date of claim, the Veteran's claim in regard to the initial evaluation of residuals of a right radial fracture with degenerative changes was filed in July 2004 and was in appellate status as of October 2005 via the filing of a notice of disagreement that month.  Regardless, based on the objective evidence, the Board finds the 30 percent evaluation is warranted throughout the appeal.  

In this regard, the Board notes that although actual range of motion of the right forearm was shown to be worse in July 2006 than on prior examination in August 2005, the August 2005 VA examiner stated that joint function was additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance and incoordination with pain noted to have the major functional impact.  In addition, the examiner reported that right wrist pain and incoordination limited the Veteran's ability to perform work duties and painful flare-ups were noted to affect daily activities.  Moreover, a December 30, 2005, VA physical therapy record notes the goal was to increase right upper extremity supination by no less than 10 degrees, up to 75 degrees, and a January 5, 2006 record reflects modest gains in forearm supination, increasing from 45 degrees to 70 degrees since the last visit.  Similarly, a January 2006 VA record notes an increase in forearm supination from 45 degrees to 80 degrees.  Thus, the Board finds a 30 percent rating, but no higher, is warranted throughout the appeal. 

In reaching a determination that a rating in excess of 30 percent is not warranted, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating. 

First, the objective evidence does not show flexion limited to 55 degrees or less, or extension limited to 100 degrees or more.  The August 2005 VA examination report shows flexion to 135 degrees with pain occurring at 125 degrees, and extension was to 5 degrees.  The Board notes that a December 2005 record notes normal range of motion in all joints.  The July 2006 VA examination report shows forearm flexion to 80 degrees and extension to 30 degrees.  In addition, while the July 2006 VA examiner noted worsening and the September 2010 VA examiner noted a flexion contracture prevented full extension of the elbow, the right forearm findings reported in September 2010 do not support a compensable evaluation under the relevant criteria.  The competent objective evidence does not show actual flexion limited to less than 55 degrees or less or extension limited to more than 100 degrees or more at any time during the appeal period.  

In determining that a rating in excess of the 30 percent evaluation herein assigned for the entire appeal period is not warranted, the Board has specifically considered the guidance of 38 C.F.R. §§4.40 , 4.45, 4.59.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In that regard, the Board notes that the Veteran is competent to report his symptoms and the Board does not doubt he has symptoms, to include pain on motion and functional loss due to other factors; however, the competent and probative evidence does not establish residuals of a fracture of the right radial head with degenerative changes results in actual, or the functional equivalent of, limitation of flexion to 55 degrees or less or extension limited to more than 100 degrees or more.  In fact, the 30 percent evaluation herein assigned throughout the appeal is assigned is in consideration of additional functional impairment, including painful flare-ups affecting activities of daily living.  

In addition, a December 2005 VA record notes supination increased from 45 degrees to 60 degrees and a January 2006 VA record notes full pronation and wrist function of the right upper extremity.  The Board has considered the findings on VA examination in August 2005 and in July 2006, to include additional functional impairment due to repetitive use, pain, fatigue, weakness, lack of endurance and incoordination, and marked tenderness of the lateral epicondyle, as well as the report that right wrist pain and incoordination limited the Veteran's ability to perform work duties with painful flare-ups noted to affect daily activities.  The Board, however, has also given consideration to the September 2010 VA examination report noting that repetitive motion resulted in no pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing and no additional loss of joint function or motion with use on repeated testing was reported, and no instability in the elbow was noted.  The Board notes that a March 2010 VA treatment record notes weight lifting and the September 2010 VA examination report notes the Veteran is able to lift 50 pounds.  The Board further notes that an August 2008 VA inpatient record reflecting a temporary restriction in regard to lifting more than 8 pounds pertained to an unrelated disorder.  In this case, the competent and probative evidence does not establish residuals of a fracture of the right radial head with degenerative changes results in actual, or the functional equivalent of, flexion limited to 55 degrees or less, or extension limited to 100 degrees or more.  

The Board notes that while 4 days of work per month were noted to be missed due to the right forearm disability on VA examination in August 2005, the July 2006 examination report reflects the Veteran's report of being able to function with medication, despite pain.  In addition, a February 2007 record in association with participation in a VA vocational rehabilitation program reflects his report of having no problems performing his duties at work, and the Veteran testified that he had recently completed vocational rehabilitation and was in the process of seeking business-related employment.  Transcript at 17-18 (2010).  Regardless, the 30 percent evaluation herein assigned throughout the appeal contemplates the degree of impairment in earning capacity, due to factors such as pain, fatigue, weakness, lack of endurance and incoordination, wrist pain and marked tenderness of the lateral epicondyle, including loss of time from exacerbations, due to service-connected residuals of a fracture of the right radial head with degenerative changes.  38 C.F.R. § 4.1.  

The September 2010 VA examiner specifically determined that the right elbow disorder results in minimal disability, a finding not inconsistent with the impression of right forearm VA x-ray examination in August 2005, which was no acute fracture or dislocations.  In addition, the August 2005 VA examination report notes wrist dorsiflexion to 60 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 35 degrees.  Further, the August 2005 VA examination report notes no additional limitation with repetitive use of the wrist due to pain, fatigue, weakness, lack of endurance or incoordination, a December 2005 VA record notes supination increased from 45 degrees to 60 degrees, and a January 2006 VA record notes full pronation and wrist function of the right upper extremity.  In addition, the September 2010 VA examination report notes a normal right radius and ulna, and that the elbow joint and wrist had a normal appearance.  The objective findings establish that the right wrist is not ankylosed and that the hand is not fixed in supination or hyperpronation.  

The Board notes that 38 C.F.R. § 4.71 states that, in all disabilities covered by DCs 5205-5213, impaired finger movements or muscle or nerve injuries are to be separately rated and combined with any rating under these diagnostic codes.  The Board concludes, however, that a separate rating in that regard is not warranted, as the competent probative evidence does not establish muscle or nerve injuries, or impaired finger movement warranting a separate rating to be combined.  In that regard, the August 2005 VA examination report notes complaints of difficulty moving fingers was subjective, and December 2005 VA records note neurologic status was intact with a normal sensory and motor examination.  In addition, while the Veteran testified to having a decrease in the legibility of his handwriting, Transcript at 16 (2010), a January 2006 VA record reflects strength in the right upper extremity was 5/5, a February 2009 record notes no muscle weakness, and a June 2009 VA vocational rehabilitation record notes he had attained a recent grade point average of 3.88 in pursuit of an Associate's Degree, and that he denied having any medical difficulties that would interfere with training and/or employment.  The Board notes that a May 2009 VA treatment record notes radiculopathic symptoms in association with neck pain.  In addition, records dated in February 2010 and April 2010, note he had a bilateral hand grasp, and the September 2010 VA examiner noted a well-healed scar, that he is able to life 50 pounds, that there is minimal disability due to the right elbow.  

The Board finds that entitlement to an evaluation of 30 throughout the appeal is warranted and a rating in excess of 30 percent is not warranted at any time during the appeal period.  At no point during the period on appeal did the Veteran's residuals of a fracture of the right radial head with degenerative changes manifest in actual, or the functional equivalent, of limitation of flexion to 55 degrees or less; extension to 100 degrees or more; impairment of the ulna or radius with bone loss and marked deformity; elbow or wrist ankylosis, or a right hand fixed in supination.  

In addition, where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, and while he testified that he was unemployed, the Veteran has not alleged that he was unemployable due to the service-connected residuals of a fracture of the right radial head with degenerative changes during the course of the appeal.  In fact, VA vocational rehabilitation records reflect that he is employable, and he testified that he was searching for a job matching his skills.  Transcript at 18 (2010).  There is no evidence of unemployability; accordingly, TDIU is not raised in this case.  

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

In this case, while 4 days of work per month were noted to be missed due to the right forearm disability on VA examination in August 2005, the July 2006 examination report reflects the Veteran's report that although he had intermittent pain with a lot of writing, he was able to function with medication, and no incapacitating episodes were noted.  As noted, the Veteran is competent to report his symptoms. 

In that regard, a February 2007 record in association with a VA vocational rehabilitation program reflects his report of having no problems performing his duties at work, and while the Veteran asserted that he was unable to write or use a keyboard for prolonged periods, or stand, walk or sit for prolonged periods, it was noted that he listed his hobbies to include exercise, hiking, and biking.  In addition, an October 2007 record reflects he met the criteria for the purchase of a computer in pursuit of his academic program of a degree in management and supervisory development, a June 2009 record notes he had attained a recent grade point average of 3.88, and he testified that he had finished the program and was seeking work in a business-related field.  Transcript at 17-18 (2010).  The June 2009 record further notes he denied having any medical difficulties that would interfere with training and/or employment, and that while medication caused him to become dizzy or sleepy at times, it did not interfere with his training and/or employment.  

In addition, the September 2010 VA examiner reported minimal disability due to the service-connected right elbow.  The applicable rating criteria contemplate limitation of motion and while all of the objective findings in the record do not support a 30 percent rating, the Board has herein assigned a 30 percent rating throughout the appeal in consideration of additional function impairment and thus, the competent and probative evidence establishes that his symptomatology is not so severe that it results in marked interference with employment.  Rather, the 30 percent evaluation herein assigned throughout the appeal contemplates the degree of impairment in earning capacity, due to pain and incoordination limiting the ability to perform work duties, including loss of time from exacerbations, due to service-connected residuals of a fracture of the right radial head with degenerative changes.  38 C.F.R. § 4.1.  The Veteran does not meet the criteria for a disability evaluation in excess of 30 percent for residuals of a fracture of the right radial head with degenerative changes, and there are no aspects of this disability not contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  

The evidence is in favor of a 30 percent rating throughout the appeal, and to that extent, the benefits sought on appeal are granted.  The preponderance of the evidence is against a rating in excess of 30 percent and there is no doubt to be resolved.  Consequently, a rating in excess of 30 percent is denied.  


ORDER

Service connection for a cervical spine disorder is denied.  

Effective January 23, 2004, a 30 percent rating for residuals of a fracture of the right radial head with degenerative changes is granted.   

Effective December 1, 2005, an evaluation in excess of 30 percent for residuals of a fracture of the right radial head with degenerative changes is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


